DETAILED ACTION
Regarding Claims 15-21 and 23. Cancelled.
Information Disclosure Statement
1.         Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application based on the reason given in the previous Office Actions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pekonen et al., US-PGPUB 2016/0054449 (hereinafter Pekonen) in view of Coza, US-PGPUB 2014/0266160 (hereinafter Coza), Hoelzl, US Pat No. 4,740,009 (hereinafter Hoelzl) and Czaja et al., US-PGPUB 2011/0131012 (hereinafter Czaja)

          Regarding Claims 1 and 24. Pekonen discloses improving an accuracy of a wearable device while calculating performance information of a skier (Fig. 1; Paragraph [0020], user wearing a training computer 100; [0034], skiing)

receiving motion data of a skier from a motion sensing module of the wearable device (Fig. 9, 924; Paragraph [0047]); measuring, by a heart rate sensing module of the wearable device, a heart rate of the skier (Paragraph [0020], heart rate transmitter; Paragraph [0049], optical heart rate sensing), detecting, by one or more processor circuits of the wearable device, a start of the ski activity by the skier, wherein detecting the start of the ski activity comprises determining the skier is gripping ski poles based on the motion data and the heart rate of the skier (Paragraph [0022], motion derived from the motion of the framework, wherein the framework is a ski pole. Although Pekonen does not explicitly disclose gripping the ski pole, it obviously involve skier gripping the ski pole to start skiing. Plus, every motion is inherently associated with heart rate.); calculating, by the one or more processor circuits, the skier’s performance information during the ski activity (Paragraph [0022], determining a local motion trajectory; Paragraph [0031], Paragraph [0034], during skiing; Paragraph [0040]; Paragraph [0048]; skier’s performance information comprising motion data and associated heart rate data, as every motion is inherently associated with heart rate; Fig. 4C); and outputting, by the one or more processor circuits, the calculated performance information (Paragraph [0040], output the result of performance)

Pekonen does not explicitly disclose determining the skier is gripping ski poles using the measured heart rate of the skier.

Coza discloses athletic activity monitor (Paragraph [0070]-[0071]) using the combination of sensor values to determine the performance information for individual and sport object (Paragraphs [0074]-[0075], [0082]-[0083], skiing, ski poles; Fig. 3), including heart rate and the motion of the sport object (Paragraph [0242]; Fig. 5, acceleration sensor 116, heart rate sensor 126) 

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Coza in Pekonen and determine the skier is gripping ski poles using the motion data and noise artifacts in the measured heart rate of the skier, so as to accurately determine the athletic activity and provide improvement in the athlete’s performance.

The modified Pekonen does not disclose determining from the motion data, a step count of the skier over a predefined time period, determining, from the motion data, an arm pose angle of the skier, determining the start of the ski activity by the skier based on the determination that the skier is gripping ski poles, the step count of the skier and the arm pose angle of the skier.

Hoelzl discloses step counting involved in skiing (Fig. 1, step counter 103; Col. 3, lines 26- Col. 4, lines 42-68)

Czaja discloses monitoring and analyzing skiing (Abstracts; Paragraphs [0003]-[0008]; Fig. 1-4 and 6-7), which includes using various sensors in different configuration to provide measurements of instantaneous vectors in x/y/z axis with 3 or 6 degrees of freedom providing a snap-shot of skier movement (Paragraph [0050]; Fig. 5)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Hoezl and Czaja in the modified Pekonen and determine from the motion data, a step count of the skier over a predefined time period, determine, from the motion data, an arm pose angle of the skier, determine the start of the ski activity by the skier based on the determination that the skier is gripping ski poles, the step count of the skier and the arm pose angle of the skier, and thereby accurately determine the skiing motion, including the start of the ski activity in detail.

          Regarding Claim 9. Pekonen disclose the skier’s performance information comprises at least one of a number of runs, a length of runs, an overall distance skied, an elevation drop, or a speed (Paragraph [0027], speed data; Paragraph [0031])

5.          Claims 2, 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pekonen et al., US-PGPUB 2016/0054449 in view of Coza, US-PGPUB 2014/0266160, Hoelzl, US Pat No. 4,740,009 and Czaja, US-PGPUB 2011/0131012 as applied to Claim 1 above, and further in views of Nimmo, US-PGPUB 2005/0212701 (hereinafter Nimmo) and Obma, US-PGPUB 2016/0242646 (hereinafter Obma)

          Regarding Claim 2. The modified Pekonen does not disclose receiving atmospheric pressure data from a pressure sensor of the wearable device, determining, by the one or more processor circuits, an ascent rate based on the received atmospheric pressure data, comparing, by the one or more processor circuits, the ascent rate with an ascent rate threshold; and detecting, by the one or more processor circuits, a start of a lift based upon comparing the ascent rate with the ascent rate threshold.

Nimmo disclose monitoring skier activity, which includes determining if the skier is on a lift and ascending based on changes in elevation (Paragraphs [0050]-[0052]; [0081]-[0083], successive data points are different data points with respect to different times. By comparing the data point to previous data point, Nimmo is disclosing the elevation change or ascent change with respect to time, or ascent rate; Paragraph [0089]; Fig. 7)

Obma discloses monitoring sports activity (Paragraph [0011]), which includes measuring atmospheric pressure changes which correlate to changes in elevation (Paragraph [0062])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Nimmo and Obma in the modified Pekonen and receive atmospheric pressure data from a pressure sensor of the wearable device, determine, by the one or more processor circuits, an ascent rate based on the received atmospheric pressure data, compare, by the one or more processor circuits, the ascent rate with an ascent rate threshold and accurately detecting, by the one or more processor circuits, a start of a lift based upon comparing the ascent rate with the ascent rate threshold.

          Regarding Claim 4. The modified Pekonen does not disclose determining, by the one or more processor circuits, an expected elevation change associated with the lift, determining, by the one or more processor circuits, an elevation change of the skier based on the received atmospheric pressure data, comparing, by the one or more processor circuits, the elevation change of the skier with the expected elevation change associated with the lift, and detecting, by the one or more processor circuits, an end of the lift based upon comparing the elevation change of the skier with the expected elevation change

Nimmo discloses determining, by the one or more processor circuits, an expected elevation change associated with the lift, comparing, by the one or more processor circuits, the elevation change of the skier with the expected elevation change associated with the lift, and detecting, by the one or more processor circuits, an end of the lift based upon comparing the elevation change of the skier with the expected elevation change (Paragraphs [0081]-[0085]; Paragraphs [0088]-[0089], Fig. 7)

Obma discloses monitoring sports activity (Paragraph [0011]), which includes measuring atmospheric pressure changes which correlate to changes in elevation (Paragraph [0062])

          At the time of the invention filed, it would have been obvious to a person of ordianary skill in the art to use the teachings of Nimmo and Obma in the modified Pekonen and determine, by the one or more processor circuits, an expected elevation change associated with the lift, determine, by the one or more processor circuits, an elevation change of the skier based on the received atmospheric pressure data, compare, by the one or more processor circuits, the elevation change of the skier with the expected elevation change associated with the lift, and accurately detect, by the one or more processor circuits, an end of the lift based upon comparing the elevation change of the skier with the expected elevation change

          Regarding Claim 5. Nimmo discloses determining the expected elevation change associated with the lift comprising:
receiving location data from a GPS module of the wearable device (Paragraph [0024]; Paragraphs [0050]-[0051]),
determining, by the one or more processor circuits, a ski area at which the ski activity is occurring based on the location data (Fig. 5),
receiving, by the one or more processor circuits, a digital elevation model of the ski area; and determining, by the one or more processor circuits, the expected elevation change associated with the lift based on the received digital elevation model (Paragraph [0074]-[0086])

          Regarding Claim 7. The modified Pekonen does not disclose receiving atmospheric pressure data from a pressure sensor of the wearable device;
determining, by the one or more processor circuits, an descent rate based on the received atmospheric pressure data, comparing, by the one or more processor circuits, the descent rate with an descent rate threshold, and detecting, by the one or more processor circuits, a start of a run based upon comparing the descent rate with the descent rate threshold.

Nimmo discloses determining, by the one or more processor circuits, an descent rate based on the elevation data, comparing, by the one or more processor circuits, the descent rate with an descent rate threshold, and detecting, by the one or more processor circuits, a start of a run based upon comparing the descent rate with the descent rate threshold (Paragraphs [0084]-[0085]; [0088]-[0089]; Fig. 7)

Obma discloses monitoring sports activity (Paragraph [0011]), which includes measuring atmospheric pressure changes which correlate to changes in elevation (Paragraph [0062])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Nimmo and Obma in the modified Pekonen and receive atmospheric pressure data from a pressure sensor of the wearable device, determine, by the one or more processor circuits, an descent rate based on the received atmospheric pressure data, compare, by the one or more processor circuits, the descent rate with an descent rate threshold, and accurately detect, by the one or more processor circuits, a start of a run based upon comparing the descent rate with the descent rate threshold.

6.          Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pekonen et al., US-PGPUB 2016/0054449 in views of Coza, US-PGPUB 2014/0266160, Hoelzl, US Pat No. 4,740,009 and Czaja, US-PGPUB 2011/0131012 as applied to Claim 1 above, and further in views of Nimmo, US-PGPUB 2005/0212701 and Kahn et al., US-PGPUB 2009/0319221 (hereinafter Kahn) and Kingsmill, US Pat no. 5,664,499 (hereinafter Kingsmill)

          Regarding Claim 10. The modified Pekonen does not disclose detecting, by the one or more processor circuits, the skier is in a seated position based on the received motion data, in response to the detection that the skier is in the seated position, determining, by the one or more processor circuits, a start of a lift, detecting, by the one or more processor circuits, the skier stands up, and in response to the detection that the skier stands up, determining, by the one or more processor circuits, an end of the lift

Nimmo discloses start and end of the lift (Paragraphs [0081]-[0085])

Kahn discloses identifying various positions, including sitting and standing based on the monitored accelerations (Paragraph [0137]; Paragraph [0003]; Paragraph [0023])

Kingsmill disclose ski lift where people can comfortably sit during the ride, and stand up after the ride (Abstract; Fig. 1)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Nimmo, Kahn and Kingsmill in the modified Pekonen and accurately detect, by the one or more processor circuits, the skier is in a seated position based on the received motion data, in response to the detection that the skier is in the seated position, determine, by the one or more processor circuits, a start of a lift, and accurately detect, by the one or more processor circuits, the skier stands up, and in response to the detection that the skier stands up, determine, by the one or more processor circuits, an end of the lift.

7.          Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pekonen et al., US-PGPUB 2016/0054449 in views of Coza, US-PGPUB 2014/0266160, Hoelzl, US Pat No. 4,740,009 and Czaja, US-PGPUB 2011/0131012 as applied to Claim 1 above, and further in views of Nimmo, US-PGPUB 2005/0212701 and Kahn, US-PGPUB 2009/0319221

          Regarding Claim 12. The modified Pekonen does not disclose detecting, by the one or more processor circuits, the skier is sedentary based on the motion data, and in response to the detection that the skier is sedentary, determining by the one or more processor circuits, an end of a run.

Nimmo discloses creating a map that illustrate the ski runs that skier has skied on during the course of the day (Paragraph [0030]) as well as information specifying the person’s current location as determined by GPS (Paragraph [0090]) and one or more runs that can be used to reach the nearest facility (Paragraph [0091], Figs. 8; Paragraph [0105]), indicating the end of a run by reaching the desired facility like the restaurant or lodge, where the skier would obviously be sitting, etc)

Kahn discloses identifying various positions, including sitting based on the monitored accelerations (Paragraph [0137]; Paragraph [0003]; Paragraph [0023])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Nimmo and Kahn in the modified Pekonen and accurately detect, by the one or more processor circuits, the skier is sedentary based on the motion data, and in response to the detection that the skier is sedentary, determine by the one or more processor circuits, an end of a run.

8.          Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pekonen et al., US-PGPUB 2016/0054449 in views of Coza, US-PGPUB 2014/0266160, Hoelzl, US Pat No. 4,740,009 and Czaja, US-PGPUB 2011/0131012 as applied to Claim 1 above, and further in views of Nimmo, US-PGPUB 2005/0212701

          Regarding Claim 11. Pekonen disclose receiving location data of the skier from a GPS module of the wearable device, and receiving a heading of the skier from the motion sensing module (Figs. 1-2)

The modified Pekonen does not disclose determining, by the one or more processor circuits, a lift which the skier is in line for based on the received location data and heading.

Nimmo disclose receive location data of the skier from a GPS module of the wearable device; receiving a heading of the skier from the motion sensing module; and determining, by the one or more processor circuits, a lift which the skier is in line for based on the received location data and heading (Paragraphs [0034]; [0081]-[0082], within a threshold distance from ski lift)

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Nimmo in the modified Pekonen and receive location data of the skier from a GPS module of the wearable device, receive a heading of the skier from the motion sensing module, and accurately determine, by the one or more processor circuits, a lift which the skier is in line for based on the received location data and heading

9.          Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pekonen et al., US-PGPUB 2016/0054449 in views of Coza, US-PGPUB 2014/0266160, Hoelzl, US Pat No. 4,740,009 and Czaja, US-PGPUB 2011/0131012 as applied to Claim 1 above, and further in view of Doezema, US-PGPUB 2013/0135097 (hereinafter Doezema)

          Regarding Claim 13. Pekonen does not disclose detecting, by the one or more processor circuits, the skier has experienced a fall based on the motion data; and in response to a detected skier’s fall, notifying, by the one or more processor circuits, a ski patrol.

Doezema discloses a wearable bracelet which includes notifying a remote responder of fall or other emergency alerts due to skiing accident (Paragraph [0095]; Paragraph [0009])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Doezema in the modified Pekonen and detect, by the one or more processor circuits, the skier has experienced a fall based on the motion data, and in response to a detected skier’s fall, notify, by the one or more processor circuits, a ski patrol, so that the help can be dispatched immediately to the correct location of the accident.

10.          Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pekonen, US-PGPUB 2016/0054449 in views of Coza, US-PGPUB 2014/0266160, Hoelzl, US Pat No. 4,740,009 and Czaja, US-PGPUB 2011/0131012 as applied to Claim 1 above, and further in views of Nimmo, US-PGPUB 2005/0212701 (hereinafter Nimmo), Obma, US-PGPUB 2016/0242646 and Bonanni et al., US-PGPUB 2016/0314633 (hereinafter Bonanni)

          Regarding Claim 22. The modified Pekonen does not disclose receiving location data from a GPS module of the wearable device, determining, by the one or more processor circuits, a proximity to a lift based on the received location data, receiving atmospheric pressure data from a pressure sensor of the wearable device; detecting, by the one or more processor circuits, a start of the lift based on the atmospheric pressure data, determining, by the one or more processor circuits, a lift waiting time based on the determined proximity to the lift and the detected start of the lift; and sending, by the one or more processor circuits, the determined lift waiting time to a server.

Nimmo disclose receiving location data from a GPS module of the wearable device (Paragraph [0024]; Paragraphs [0050]-[0051]), determining, by the one or more processor circuits, a proximity to a lift based on the received location data (Paragraph [0082], within a threshold distance of ski lift), detecting, by the one or more processor circuits, a start of the lift based on the elevation data (Paragraphs [0081]-[0083])

Obma discloses monitoring sports activity (Paragraph [0011]), which includes measuring atmospheric pressure changes which can correlate to changes in elevation (Paragraph [0062])

Bonanni discloses calculating the number of skiers that are queued up outside the turnstiles of each ski lift and corresponding waiting time (Paragraph [0036])

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Nimmo, Obma and Bonanni in the modified Pekonen and receive location data from a GPS module of the wearable device, determine, by the one or more processor circuits, a proximity to a lift based on the received location data, receive atmospheric pressure data from a pressure sensor of the wearable device; detect, by the one or more processor circuits, a start of the lift based on the atmospheric pressure data, determine, by the one or more processor circuits, a lift waiting time based on the determined proximity to the lift and the detected start of the lift; and send, by the one or more processor circuits, the determined lift waiting time to a server, and thereby allow the skiers to utilize the ski lift efficiently.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857